Exhibit 10.15e


CERTAIN INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS NOT
MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY
DISCLOSED.
[**] INDICATES THAT INFORMATION HAS BEEN REDACTED.
EXECUTION VERSION


AMENDMENT NO. 4 TO EIGHTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
THIS AMENDMENT NO. 4 to EIGHTH AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT (this “Amendment”), dated as of June 25, 2020, is entered into among
AFC FUNDING CORPORATION, an Indiana corporation (the “Seller”), AUTOMOTIVE
FINANCE CORPORATION, an Indiana corporation (the “Servicer”), the Purchasers and
Purchaser Agents signatories hereto, and BANK OF MONTREAL, as the agent (the
“Agent”).
R E C I T A L S
A.    The Seller, the Servicer, the Purchasers, the Purchaser Agents, and the
Agent are parties to that certain Eighth Amended and Restated Receivables
Purchase Agreement dated as of December 18, 2018 (as amended, amended and
restated, supplemented or otherwise modified prior to the date hereof, the
“Agreement”).
B.    Pursuant to and in accordance with Section 6.1 of the Agreement, the
Seller, the Servicer, the Purchasers, the Purchaser Agents and the Agent desire
to amend the Agreement as hereinafter set forth.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
1.Certain Defined Terms. Capitalized terms which are used herein without
definition and that are defined in the Agreement shall have the same meanings
herein as in the Agreement.
2.    Amendment to Agreement. The Agreement is hereby amended as follows:
2.1.    Clause (b)(3) of Section 1.4 of the Agreement (Allocation of the
Seller’s Share of the Collections Prior to Termination Date) is amended as
follows:
(3)    third, (i) to the extent (A) the quotient of (I) the ‘NRPB’, plus the
amount on deposit in the Cash Reserve Account, minus ‘I’, minus ‘DP’ divided by
(II) the ‘NRPB’ (as each such abbreviation is defined in the definition of
“Participation”) would be less than [**]% if such funds were released to the
Seller or (B) any Purchaser has notified the Agent and the Servicer in writing
that distributions to the Seller should cease, (x) to be retained in the Deposit
Accounts or Liquidation Account until the following Business Day for
distribution pursuant to Section 1.4(b) or 1.4(e), as applicable, on such
following Business Day or (y) to be distributed to repay the Investment of the
Participation of the Purchasers pursuant to Section 1.4(f) or (ii) if no
Purchaser has notified the Agent and the Servicer in writing that distributions
to the Seller should cease, to the Seller but


 
 
 




--------------------------------------------------------------------------------




only to the extent that, after giving effect to such payment, the quotient of
(I) the ‘NRPB’, plus the amount on deposit in the Cash Reserve Account, minus
‘I’, minus ‘DP’ divided by (II) the ‘NRPB’ (as each such abbreviation is defined
in the definition of “Participation”) is at least [**]%.
2.2.    Clause (c)(10) of Section 1.4 of the Agreement (Daily Purchaser Share
Allocation) is amended as follows:
(10)    tenth, (i) to the extent (A) the quotient of (I) the ‘NRPB’, plus the
amount on deposit in the Cash Reserve Account, minus ‘I’, minus ‘DP’ divided by
(II) the ‘NRPB’ (as each such abbreviation is defined in the definition of
“Participation”) would be less than [**]% if such funds were released to the
Seller or (B) any Purchaser has notified the Agent and the Servicer in writing
that distributions to the Seller should cease, either, as specified by the
Seller or Servicer, (x) to be retained in the Deposit Accounts or Liquidation
Account until the following Business Day for distribution pursuant to Section
1.4(c) or 1.4(e), as applicable, on such following Business Day or (y) to be
distributed to repay the Investment of the Participation of the Purchasers
pursuant to Section 1.4(f) or (ii) if no Purchaser has notified the Agent and
the Servicer in writing that distributions to the Seller should cease, to the
Seller but only to the extent (A) no Paydown Day exists or would result from
such distribution and (B) after giving effect to such payment, the quotient of
(I) the ‘NRPB’, plus the amount on deposit in the Cash Reserve Account, minus
‘I’, minus ‘DP’ divided by (II) the ‘NRPB’ (as each such abbreviation is defined
in the definition of “Participation”) is at least [**]%.
2.3.    The definition of “Net Spread” in Exhibit I to the Agreement is hereby
amended to read as follows:
“Net Spread” means the annualized percentage equivalent of a fraction (computed
as of the last day of each calendar month), the numerator of which is the excess
of (x) all Finance Charge and Floorplan Fee Collections received and applied
during such calendar month (including recoveries) over (y) the sum of, without
duplication, (i) the Carry Costs for such calendar month, (ii) the aggregate
amount of Receivables that became Defaulted Receivables during such calendar
month, and (iii) the aggregate amount of non-cash adjustments that reduced the
Outstanding Balance of any Pool Receivable during such calendar month (but
excluding any Receivable that was included in the calculation of Net Spread
pursuant to clause (ii) above in any previous calendar month); and the
denominator of which is the average aggregate Outstanding Balances of the Pool
Receivables during such calendar month; provided that the “Net Spread”
calculated for the calendar months of April through and including September of
2020 shall not include (I) any addition for recoveries as otherwise provided in
clause (x) above and (II) any deduction for Defaulted Receivables as otherwise
provided in clause (y)(ii) above.
2.4.    The following sentence is hereby deleted from clause (o) in Exhibit IV
to the Agreement:


2
 
 




--------------------------------------------------------------------------------




Notwithstanding the following, no Restricted Payments shall be permitted to be
made by the Seller following the execution of Amendment No.1 of this Agreement
until each of the Purchasers consents in writing thereto.
2.5    Clauses (j) and (k) of Termination Event in Exhibit V to the Agreement
are hereby amended to read as follows:
(j)    (A) as of the last day of any calendar month (other than the months of
April through September of 2020), the arithmetic average of the Net Spread for
the most recent three calendar months shall be less than [**]% or (B) the Net
Spread shall be less than (i) [**]%, for any of the months of April, May or June
of 2020, (ii) [**]%, for any of the months of July, August or September of 2020
or (iii) [**]%, for any calendar month after September 2020; or
(k)    (A) at any time, the Aggregate Participation exceeds [**]% or (B) for any
month from and after April 2020, the quotient of (I) the ‘NRPB’, plus the amount
on deposit in the Cash Reserve Account, minus ‘I’, minus ‘DP’ divided by (II)
the ‘NRPB’ (as each such abbreviation is defined in the definition of
“Participation”) is less than [**]% and, in each case, such condition shall
continue unremedied for five days after any date any Servicer Report or
Portfolio Certificate is required to be delivered; or
3.    Representations and Warranties. Each of the Seller and the Servicer hereby
represents and warrants to the Agent, the Purchasers and the Purchaser Agents as
follows:
(a)    Representations and Warranties. The representations and warranties of
such Person contained in Exhibit III and Exhibit VII to the Agreement are true
and correct as of the date hereof (unless stated to relate solely to an earlier
date, in which case such representations and warranties were true and correct as
of such earlier date).
(b)    Enforceability. The execution and delivery by such Person of this
Amendment, and the performance of its obligations under this Amendment and the
Agreement, as amended hereby, are within its corporate powers and have been duly
authorized by all necessary corporate action on its part. This Amendment and the
Agreement, as amended hereby, are its valid and legally binding obligations,
enforceable in accordance with its terms.
(c)    Termination Event. No Termination Event or Unmatured Termination Event
has occurred and is continuing.
4.    Effectiveness. This Amendment shall become effective upon the receipt by
(i) the Agent of each of the counterparts of this Amendment executed by each of
the parties hereto and (ii) the Agent of written confirmation by Moody’s that
this Amendment shall not cause the rating on the Agreement to be downgraded or
withdrawn.
5.    Effect of Amendment. Except as expressly amended and modified by this
Amendment, all provisions of the Agreement shall remain in full force and
effect. After this Amendment becomes effective, all references in the Agreement
(or in any other Transaction


3
 
 




--------------------------------------------------------------------------------




Document) to “the Receivables Purchase Agreement,” “this Agreement,” “hereof,”
“herein” or words of similar effect, in each case referring to the Agreement,
shall be deemed to be references to the Agreement as amended by this Amendment.
This Amendment shall not be deemed to expressly or impliedly waive, amend or
supplement any provision of the Agreement other than as set forth herein.
6.    Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument. Delivery of an executed counterpart of a
signature page of this Amendment by telecopy, emailed pdf. or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Amendment.  The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any  document to be signed in connection with
this Amendment and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Agent to accept electronic signatures in any form or format without its prior
written consent. “Electronic Signature” means an electronic sound, symbol, or
process attached to, or associated with, a contract or other record and adopted
by a Person with the intent to sign, authenticate or accept such contract or
record.
7.    Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of Indiana without reference to
conflict of laws principles.
8.    Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the Agreement or any provision hereof or thereof.
9.    Reaffirmation of Performance Guaranty. By signing below, KAR Auction
Services, Inc. reaffirms its obligations under the Performance Guaranty after
giving effect to this Amendment.
[SIGNATURE PAGES FOLLOW]




4
 
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
AFC FUNDING CORPORATION, as Seller



By: /s/ Amy Wirges
Name: Amy Wirges
Title: Sr. Vice President Finance, Treasurer



AUTOMOTIVE FINANCE CORPORATION,
as Servicer




By: /s/ Amy Wirges
Name: Amy Wirges
Title: Sr. Vice President Finance, Treasurer






















































S-1


 
 
AFC
Amendment No. 4 to Eighth A&R RPA
 




--------------------------------------------------------------------------------






FAIRWAY FINANCE COMPANY, LLC, as a Purchaser




By: /s/ Irina Khaimova
Name: Irina Khaimova
Title: Vice President



BMO CAPITAL MARKETS CORP., as Purchaser
Agent for Fairway Finance Company, LLC and Bank of Montreal




By: /s/ John Pappano
Name: John Pappano
Title: Managing Director

























































S-2


 
 
AFC
Amendment No. 4 to Eighth A&R RPA
 




--------------------------------------------------------------------------------






BANK OF MONTREAL, as Agent




By: /s/ Karen Louie
Name: Karen Louie
Title: Director




BANK OF MONTREAL, as Purchaser






By: /s/ Karen Louie
Name: Karen Louie
Title: Director



































































S-3


 
 
AFC
Amendment No. 4 to Eighth A&R RPA
 




--------------------------------------------------------------------------------






ROYAL BANK OF CANADA, as Purchaser Agent for Thunder Bay Funding, LLC


By: /s/ Kevin P. Wilson
Name: Kevin P. Wilson
Title: Authorized Signatory


By: /s/ Lisa Wang
Name: Lisa Wang
Title: Authorized Signatory




THUNDER BAY FUNDING, LLC, as a Purchaser


By: Royal Bank of Canada,
its attorney-in-fact


By: /s/ Kevin P. Wilson
Name: Kevin P. Wilson
Title: Authorized Signatory






PNC BANK, NATIONAL ASSOCIATION,
as Purchaser and Purchaser Agent for itself




By: /s/ Lawrence Beller
Name: Lawrence Beller
Title: Senior Vice President




TRUIST BANK, successor by merger to SunTrust Bank, as Purchaser and as Purchaser
Agent for itself




By: /s/ Ileana Chu
Name: Ileana Chu
Title: Senior VP








S-4


 
 
AFC
Amendment No. 4 to Eighth A&R RPA
 




--------------------------------------------------------------------------------





FIFTH THIRD BANK, NATIONAL ASSOCIATION, as Purchaser and as Purchaser Agent for
itself



By: /s/ Andrew Cantillon
Name: Andrew Cantillon
Title: Senior Associate




JPMORGAN CHASE BANK N.A., as Purchaser Agent for Chariot Funding LLC



By: /s/ Cameron Milligan
Name: Cameron Milligan
Title: Executive Director




CHARIOT FUNDING LLC, as a Purchaser

By: JPMorgan Chase Bank, N.A., its attorney-in-
fact



By: /s/ Cameron Milligan
Name: Cameron Milligan
Title: Executive Director










Acknowledged and Agreed:


KAR AUCTION SERVICES, INC.,
as provider of the Performance Guaranty






By: /s/ Eric M. Loughmiller
Name: Eric M. Loughmiller
Title: EVP & CFO


S-5


 
 
AFC
Amendment No. 4 to Eighth A&R RPA
 


